'Campbell J.:
Sprague, the defendant in error, having garnisheed Mrs. Thomas, the plaintiff in error, as a debtor of one Parker A. Sprague, and she having answered, a judgment was finally rendered against her, from which she appealed to the Circuit Court for the county of Ionia. The appeal was heard in that Court, in February, 1863, and decided in April. Proceedings were stayed until thirty days after a, written finding should be filed.
A written finding was filed July 7, and a new judgment was entered thereon, the first judgment having been informal. Error is now brought, and the ground of error ■assigned ■ is, that the finding does not support the judgment.
So far as any facts can be regarded as set forth in this -finding, it appears that the garnishee denied in the Circuit 'Court that any thing was then due from her, and that the -only foundation for a recovery was derived from the evidence of other witnesses, who testified that money was due from her under a contract which she testified had not matured. We held in Newell v. Blair, 7 Mich. 103, in «conformity with previous rulings, that the garnishee could ■not be held on testimony contradicting her statement.
We do not think, however, that the finding is sufficient in itself upon any grounds. When a finding of facts is -required, it should state something more than evidence; it should state conclusions of fact: — Trudo v. Anderson, 10 Mich. 357.
The Court did not find what contract was made between, *124Mrs. Thomas and Parker A. Sprague, nor what moneys were due on it, nor whether it had been in whole, or how far performed according to its terms. There is nothing to show a foundation for any legal conclusion. The finding not setting forth facts which would sustain a judgment for plaintiff below, the defendant was entitled to judgment for costs.
Judgment must be reversed, and judgment entered for plaintiff in error for costs of both Courts.
Manning and Giiristiancy JJ, concurred.
Martin Ch. J. was absent.